                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEJUAN BROWN, #Y15741, and                         )
 MAJOR LAWLESS,                                     )
                                                    )
                Plaintiffs,                         )
                                                    )       Case No. 18ícv–1737íNJR
 vs.                                                )
                                                    )
 PINCKNEYVILLE CORRECTIONAL                         )
 DEPARTMENT,                                        )
 RECORD LEBAL,                                      )
 NICKI MINAJ,                                       )
 ANTWON GLOVER,                                     )
 FRACTURE TORTURE CLAIM,                            )
 ELITE STAFFING, and                                )
 TELECOMMUNICATORS OF                               )
 TORTURE,                                           )
                                                    )
                Defendants.                         )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff DeJuan Brown, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”) currently detained in Pinckneyville Correctional Center, brings this action pursuant to

42 U.S.C. § 1983. Plaintiff’s Complaint refers to torture, fractures, telecommunications, cell

assignments, and his DNA being used by celebrities, among other unrelated things. (Doc. 1).

       This case is now before the Court for a preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief, must be dismissed.

28 U.S.C. § 1915A(b).


                                                1
                                            Discussion

       Under Rule 8 of the Federal Rules of Civil Procedure, plaintiffs are required to associate

specific defendants with specific claims, so that defendants are put on notice of the claims brought

against them and so they can properly answer the complaint. See Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007); Fed. R. Civ. P. 8(a)(2). Rule 8 demands that a complaint “be presented

with intelligibility sufficient for a court or opposing party to understand whether a valid claim is

alleged and if so what it is.” Vicom, Inc. v. Harbridge Merchant Servs. Inc., 20 F.3d 771, 776 (7th

Cir. 1994). Here, Plaintiff’s Complaint does not articulate any discernible claims and instead

merely lists various statutes, apparently unrelated phrases, and numbers. (Doc. 1). Plaintiff

attached medical records to his Complaint, as if to suggest his claims are related to his medical

needs, but he has not stated a claim upon which relief may be granted based on these attachments

alone. The Complaint will therefore be dismissed without prejudice to refiling.

       Because they are not state actors, Record Lebal, Nicki Minaj, Antwon Glover, Fracture

Torture Claim, Elite Staffing, and Telecommunicators of Torture will be dismissed with prejudice

from this action. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Gayman v.

Principal Fin. Servs., Inc., 311 F.3d 851, 852-53 (7th Cir. 2003). Pinckneyville Correctional

Department also will be dismissed with prejudice because it is a division of IDOC, and IDOC is

immune from suit under Section 1983. Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012) (citing

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70–71 (1989)).

       Plaintiff Brown also appears to have mistakenly included Major Lawless as a plaintiff in

this action. Because Lawless did not sign the Complaint, he will be dismissed without prejudice

from this action pursuant to Rule 11 of the Federal Rules of Civil Procedure. If Plaintiff desires to

include Lawless as a defendant in his amended complaint, he may do so.



                                                 2
                                         Pending Motions

       Plaintiff’s Motion for Attorney Representation (Doc. 3) is STRICKEN pursuant to Federal

Rule of Civil Procedure 11 because Plaintiff did not sign it.

                                             Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Complaint (Doc. 1) is DISMISSED without

prejudice for failure to comply with Federal Rule of Civil Procedure 8.

       IT IS FURTHER ORDERED that MAJOR LAWLESS is DISMISSED without

prejudice from this action pursuant to Rule 11 of the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that RECORD LEBAL, NICKI MINAJ, ANTWON

GLOVER,           FRACTURE             TORTURE             CLAIM,         ELITE          STAFFING,

TELECOMMUNICATORS OF TORTURE, and PINCKNEYVILLE CORRECTIONAL

DEPARTMENT are DISMISSED with prejudice from this action for the reasons stated above.

       IT IS FURTHER ORDERED that, should he wish to proceed with this case, Plaintiff

shall file a First Amended Complaint, stating any facts which may exist to support his claims, on

or before November 15, 2018. Should Plaintiff fail to file his First Amended Complaint within

the allotted time or consistent with the instructions set forth in this Order, the entire case shall be

dismissed with prejudice for failure to comply with a court order and/or for failure to prosecute his

claims. FED. R. APP. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

28 U.S.C. § 1915(e)(2). Such dismissal shall count as one of Plaintiff’s three allotted “strikes”

within the meaning of 28 U.S.C. § 1915(g) because he has yet to state a claim upon which relief

may be granted.

       Should Plaintiff decide to file a First Amended Complaint, it is strongly recommended that

he use the forms designed for use in this District for such actions. He should label the form,



                                                  3
“First Amended Complaint,” and he should use the case number for this action (i.e. 18-cv-1737-

NJR). The pleading shall present each claim in a separate count, and each count shall specify, by

name, each defendant alleged to be liable under the count, as well as the actions alleged to have

been taken by that defendant. Plaintiff should attempt to include the facts of his case in

chronological order, inserting each defendant’s name where necessary to identify the actors.

Plaintiff should refrain from filing unnecessary exhibits. Plaintiff should include only related

claims in his new complaint. Claims found to be unrelated to one another will be severed into new

cases, new case numbers will be assigned, and additional filing fees will be assessed.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the Complaint. Thus, the First

Amended Complaint must stand on its own, without reference to any previous pleading, and

Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A. No

service shall be ordered on any defendant until after the Court completes its Section 1915A review

of the First Amended Complaint.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee of $350.00 remains due and payable,

regardless of whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                4
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       To assist Plaintiff in preparing his amended complaint, the Clerk is DIRECTED to mail

Plaintiff a blank civil rights complaint form.

       IT IS SO ORDERED.

       DATED: October 15, 2018


                                                     __________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United States District Judge




                                                 5
